DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are pending in the application.
Allowable Subject Matter
3.	Claims 1-5 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed ship propulsion machine comprising: a drive shaft extending in an upper-down (interpreted as an up and down direction) and configured to rotate based on power of a power source; a drive gear fixed to a lower end side of the drive shaft; an inner propeller shaft extending in a front-back direction; an outer propeller shaft formed in a tubular shape and arranged on an outer peripheral side of the inner propeller shaft in a manner coaxial with the inner propeller shaft; a front gear fixed to a front end side of the inner propeller shaft and meshed with the drive gear at a position forward of the drive shaft; a rear gear fixed to a front end side of the outer propeller shaft and meshed with the drive gear at a position rearward of the drive shaft; a rear propeller provided on the inner propeller shaft; a front propeller provided on the outer propeller shaft; a casing having a gear chamber in which the lower end side of the drive shaft, the front end side of the inner propeller shaft, and the front end side of the outer propeller shaft are inserted, and in which the drive gear, the front gear, and the rear gear are accommodated; a first bearing that rotatably supports the front end side of the inner propeller shaft at a front portion of the casing; a second bearing that rotatably supports the front end side of the outer propeller shaft at a rear portion of the casing; a third bearing that supports the inner propeller shaft and the outer propeller shaft in a manner rotatable with respect to each other; and a fourth bearing that supports the inner propeller shaft and the outer propeller shaft in a manner rotatable with respect to each other at a position rearward of the third bearing, wherein the third bearing is disposed on an inner peripheral side of a shaft portion of the rear gear, and the second bearing is disposed on an outer peripheral side of the shaft portion of the rear gear.
As specifically claimed by applicant.
Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art ship propulsion machines (outboard motors) include multiple shafts and propellers.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/28/2022